
	
		I
		112th CONGRESS
		1st Session
		H. R. 1951
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Tonko (for
			 himself, Mr. Hinchey,
			 Mr. Wu, Mr. Capuano, Ms.
			 Fudge, and Mr. Connolly of
			 Virginia) introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To award planning grants and implementation grants to
		  State educational agencies to enable the State educational agencies to complete
		  comprehensive planning to carry out activities designed to integrate
		  engineering education into K–12 instruction and curriculum and to provide
		  evaluation grants to measure efficacy of K–12 engineering
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Engineering Education for Innovation
			 Act or the E2  for Innovation
			 Act.
		2.FindingsCongress finds the following:
			(1)There is a
			 national concern that the Nation’s preeminence in science and innovation is
			 eroding. According to the National Science Board’s 2010 Science and Engineering
			 Indicators, only 5 percent of college graduates in the United States major in
			 engineering, compared with 12 percent of European students and 20 percent of
			 those in Asia. The report also notes that the performance of elementary and
			 secondary school students in the United States lags behind many nations on
			 international assessments of mathematics and science.
			(2)While women earn
			 58 percent of all bachelor’s degrees, they constitute only 18.5 percent of
			 bachelor’s degrees awarded in engineering.
			(3)African-Americans
			 earn only 4.6 percent of bachelor’s degrees awarded in engineering and
			 Hispanics earn only 7.2 percent.
			(4)The introduction
			 of engineering education has the potential to improve student learning and
			 achievement in science and mathematics, increase awareness about what engineers
			 do and of engineering as a potential career, and boost students' technology and
			 engineering literacy, according to a new report, Engineering in K–12
			 Education from the National Academy of Engineering (NAE) and the
			 National Research Council (NRC).
			(5)The report
			 described in paragraph (4) also identifies the following 3 core principles for
			 K–12 engineering education:
				(A)Emphasize
			 engineering design process.
				(B)Incorporate
			 important and developmentally appropriate mathematics, science, and technology
			 knowledge and skills.
				(C)Promote
			 engineering habits of mind including systems thinking, creativity,
			 collaboration, communication, and attention to ethical considerations.
				(6)While exposure to
			 formal engineering education has increased dramatically over the past 15 years,
			 reaching several million K–12 students, most students in the United States have
			 never experienced an engineering course or lesson.
			(7)There is also a
			 lack of diversity in these existing K–12 engineering education opportunities.
			 The number of girls and underrepresented minorities participating in K–12
			 engineering education does not correspond to their proportion of the general
			 population.
			(8)The President’s
			 Council of Advisors on Science and Technology (PCAST) report Prepare and
			 Inspire: K–12 Science, Technology, Engineering, and Math (STEM) Education for
			 America’s Future recommends that the Nation focus on preparing all students,
			 including girls and minorities underrepresented in STEM fields, in order to
			 meet the national need for a STEM-capable citizenry and a STEM-proficient
			 workforce. The report also notes that achieving the Nation’s goals for K–12
			 STEM education will require partnerships with State and local governments and
			 with the private and philanthropic sectors.
			(9)Only a handful of
			 States have integrated engineering into their core academic K–12
			 standards.
			(10)K–12 engineering
			 education in the United States is supported by a relatively small number of
			 curricular and teacher professional development programs.
			(11)While science,
			 technology, engineering, and mathematics education is viewed as a national
			 education policy, often the implementation of policies and initiatives focuses
			 exclusively on mathematics and science and overlooks the engineering and
			 technology education components.
			(12)Schools, policy
			 makers, and other stakeholders often narrowly refer to the term
			 technologically literate as the ability to use educational
			 technologies. Although educational technology is important, it is far from the
			 only type of technology we depend on in a modern society. In 2006, the National
			 Academy of Engineering and the National Research Council's report,
			 Technically Speaking, outlined a broader view of
			 technological literacy, one more consistent with how scientists,
			 engineers, and technologists see the world. In this view, technology and
			 engineering literacy includes—
				(A)knowledge of
			 technology, the engineering design process, and impacts on society;
				(B)critical thinking
			 and decisionmaking weighing benefits, risks, costs, and tradeoffs; and
				(C)capability to use
			 a variety of technologies, apply the design process, fix simple technological
			 problems, and obtain and understand information about technological
			 issues.
				(13)The Standards for
			 Technological Literacy, developed by the International Technology and
			 Engineering Education Association and passed by a formal review by the National
			 Academy of Engineering and the National Research Council, closely align with
			 the Academies' concept of technology and engineering literacy in paragraph
			 (11).
			(14)To support an
			 innovation economy and maintain our country’s vitality and security, we must
			 expand students’ understanding of technology and engineering and widen the
			 pipeline to careers in these fields so that a diverse array of talented
			 students can pursue them.
			(15)The Federal
			 Government has an interest in expanding K–12 engineering and technology
			 education. The National Assessment of Educational Progress (NAEP) Science 2009
			 assessment included items testing student’s technological design skills. The
			 National Assessment Governing Board (NAGB) will administer a NAEP Technology
			 and Engineering Literacy probe assessment in 2014 that will assess student
			 knowledge in engineering design and systems, information and communication
			 technology, and technology and society.
			(16)To further expand
			 K–12 engineering education, this Act seeks to support planning and implementing
			 grants for educational agencies to invest in programs and activities to
			 integrate engineering education into K–12 instruction and curriculum and to
			 fund research on, and evaluation of, such efforts.
			3.DefinitionsIn this Act:
			(1)EngineeringThe
			 term engineering means a systematic and often iterative approach
			 to designing objects, processes, and systems to meet human needs and
			 wants.
			(2)ESEA
			 termsExcept as otherwise
			 provided in this Act, any term used in this Act that is defined in section 9101
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) shall
			 have the meaning given the term in such section.
			(3)High-need local
			 educational agencyThe term high-need local educational
			 agency means a local educational agency—
				(A)(i)that serves not fewer
			 than 10,000 children from families with incomes below the poverty line;
			 or
					(ii)for which not less than 20 percent
			 of the children served by the agency are from families with incomes below the
			 poverty line; and
					(B)(i)for which there is a
			 high percentage of teachers not teaching in the academic subjects or grade
			 levels that the teachers were trained to teach; or
					(ii)for which there is a high
			 percentage of teachers with emergency, provisional, or temporary certification
			 or licensing.
					(4)High-need
			 schoolThe term high-need school means a public K–12
			 school—
				(A)for which not less
			 than 20 percent of the children served by the school are from families with
			 incomes below the poverty line; and
				(B)(i)for which there is a
			 high percentage of teachers not teaching in the academic subjects or grade
			 levels that the teachers were trained to teach; or
					(ii)for which there is a high
			 percentage of teachers with emergency, provisional, or temporary certification
			 or licensing.
					(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
			(6)K–12The
			 term K–12 means kindergarten through grade 12.
			(7)State
			 educational agencyThe term State educational agency
			 includes the State educational agency in a State in which the State educational
			 agency is the sole educational agency for all public schools.
			(8)TechnologyThe
			 term technology means any modification of the natural world done
			 to fulfill human needs or desires
			(9)Technology and
			 engineering literacyThe term technology and engineering
			 literacy means the capacity to use, understand, and evaluate technology
			 and engineering as well as to understand technological principles and
			 strategies needed to develop solutions and achieve goals.
			4.Planning
			 grants
			(a)Program
			 authorized
				(1)In
			 generalThe Secretary of Education, in consultation with the
			 Director of the National Science Foundation and other relevant heads of Federal
			 agencies, is authorized to award planning grants to State educational agencies
			 to enable such agencies to complete comprehensive planning to carry out
			 activities designed to integrate engineering education into K–12 instruction
			 and curriculum.
				(2)Grant
			 periodA planning grant awarded under this section shall be for a
			 period of not more than 2 years.
				(3)NonrenewabilityThe
			 Secretary of Education shall not award a State educational agency more than 1
			 planning grant under this section.
				(4)Reservation for
			 small states
					(A)In
			 generalExcept as provided in subparagraph (B), the Secretary of
			 Education shall reserve not less than 15 percent of the funds appropriated to
			 carry out this section for each fiscal year to award grants under this section
			 to States with populations of less than 2,600,000 on the date of enactment of
			 this Act.
					(B)WaiverThe
			 Secretary of Education may waive the 15 percent requirement under subparagraph
			 (A) after notifying Congress of such intention.
					(b)Application
				(1)In
			 generalEach State educational agency desiring a planning grant
			 under this section shall submit an application to the Secretary of Education at
			 such time, in such manner, and accompanied by such information as the Secretary
			 of Education may require.
				(2)Application
			 contentsEach application described in paragraph (1), at a
			 minimum, shall—
					(A)include a
			 description of how the State educational agency proposes to use the planning
			 grant funds to develop a plan designed to integrate engineering education into
			 K–12 instruction and curriculum;
					(B)describe the roles
			 and responsibilities of the partners, described in subsection (c),
			 participating in the planning under this section;
					(C)provide a budget
			 for the use of the planning grant funds; and
					(D)provide such
			 additional assurances and information as the Secretary of Education determines
			 to be necessary.
					(c)PartnershipA
			 State educational agency receiving a planning grant under this section shall
			 complete comprehensive planning to carry out activities designed to integrate
			 engineering education into K–12 instruction and curriculum in coordination with
			 partners, including the following:
				(1)The Governor of
			 the State or the designee of the Governor.
				(2)Not less than 1
			 faculty member from a school of engineering at an institution of higher
			 education located in the State.
				(3)Not less than 1
			 faculty member from a school of education at an institution of higher education
			 located in the State.
				(4)Not less than 1
			 public elementary school administrator employed in the State.
				(5)Not less than 1
			 public elementary school teacher employed in the State.
				(6)Not less than 1
			 public secondary school administrator employed in the State.
				(7)Not less than 1
			 public secondary school engineering or technology teacher employed in the
			 State.
				(8)Not less than 1
			 representative of the science, technology, engineering, and mathematics
			 business community in the State.
				(9)Not less than 1
			 representative from an informal science education center, if available, a
			 nonprofit organization with a demonstrated history of developing innovative and
			 effective engineering curriculum, or an afterschool program provider.
				(10)Not less than 1
			 representative from a professional engineering society or an academy of science
			 with a chapter or other presence in the State.
				(11)Any additional
			 representatives identified by the State educational agency who possess an
			 expertise in developing high-quality K–12 engineering education materials and
			 resources.
				(d)Required
			 activitiesA State educational agency receiving a planning grant
			 under this section shall use the planning grant funds to carry out each of the
			 following activities:
				(1)ReviewThe
			 State educational agency shall review resources and programs across the State
			 educational agency and its partners that are relevant to the objectives of the
			 grant, and coordinate any new plans and resources under this section with such
			 existing resources and programs.
				(2)PlanThe
			 State educational agency shall develop an implementation plan to achieve the
			 objective of integrating engineering education into K–12 instruction and
			 curriculum. The plan shall include a description of how the State educational
			 agency will carry out the following:
					(A)Set intermediate
			 and long-term measurable goals.
					(B)Develop and
			 implement a coherent plan for achieving the goals, including the following core
			 set of activities:
						(i)An
			 analysis of the State's existing K–12 content standards and assessments to
			 determine—
							(I)the extent to
			 which they address the integration of engineering education into K–12
			 instruction and curriculum; and
							(II)the extent to
			 which they align with workforce and postsecondary expectations.
							(ii)An
			 analysis of the State's existing K–12 engineering education curricula, which
			 shall include the development of a baseline analysis of key indicators that
			 measure—
							(I)the number and
			 diversity of students who are exposed to this curricula, including populations
			 underrepresented in engineering fields, for example, girls and underrepresented
			 minorities; and
							(II)the effectiveness
			 of the curricula at improving student learning, including—
								(aa)increasing
			 understanding of engineering;
								(bb)increasing
			 science, technology, engineering, and mathematics career aspirations;
								(cc)increasing
			 technology and engineering literacy skills; and
								(dd)increasing
			 student achievement in science, technology, engineering, and mathematics
			 subjects for all students.
								(iii)An
			 analysis of the State's K–12 engineering and technology education teaching
			 workforce, which shall include the development of a baseline analysis of key
			 indicators that measure—
							(I)the number of K–12
			 teachers who received any certificates or credentials in engineering or
			 technology education, including the number who received professional
			 development in engineering education;
							(II)the number and
			 types of pre-service, induction, and professional development engineering and
			 technology education programs; and
							(III)the
			 effectiveness of the identified preservice, induction, and professional
			 development engineering and technology education programs as they relate
			 to—
								(aa)increasing
			 understanding of engineering;
								(bb)increasing
			 science, technology, engineering, and mathematics career aspirations;
								(cc)increasing
			 technology and engineering literacy skills; and
								(dd)increasing
			 student achievement in science, technology, engineering, and mathematics
			 subjects.
								(C)Create a plan for
			 ongoing collection and analysis of data on outcomes, including progress toward
			 outcomes.
					(e)Special
			 ruleIn the event a State educational agency declines or does not
			 submit an application under this section, the Secretary of Education shall
			 provide for another entity or consortium, with the capacity to carry out the
			 activities under this section, in partnership with the partners listed in
			 subsection (c), in such State, to submit an application.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2013
			 and 2014.
			5.Implementation
			 grants
			(a)Program
			 authorized
				(1)In
			 generalThe Secretary of Education, in consultation with the
			 Director of the National Science Foundation and other relevant heads of Federal
			 agencies, is authorized to award grants to State educational agencies to pay
			 the Federal share of the cost of implementing innovative, integrative
			 engineering education initiatives into K–12 instruction and curriculum.
				(2)PartnershipA
			 State educational agency receiving an implementation grant under this section
			 may partner with such entities (including the entities listed in section 4(c))
			 that the State chooses in order to carry out the activities described in this
			 section.
				(b)Minimum
			 amountThe Secretary of
			 Education shall award a grant under this section in an amount that is a
			 comparably sufficient amount relative to the amounts appropriated to carry out
			 this section.
			(c)Duration and
			 renewal
				(1)DurationThe
			 Secretary of Education shall award grants under this section for not more than
			 2 years.
				(2)RenewalThe
			 Secretary of Education may renew a grant awarded under this section subject to
			 the progress of the State educational agency in meeting the benchmarks
			 described in subsection (i).
				(d)Priority
				(1)In
			 generalIn awarding grants under this section, the Secretary of
			 Education shall give priority to State educational agencies that submit an
			 application under subsection (e) that demonstrates—
					(A)satisfaction of
			 the required activities or comparable activities under section 4(d), as
			 determined by the Secretary;
					(B)that a significant
			 percentage of persons served by the grant will be students from population
			 underrepresented in engineering fields; and
					(C)that the State’s
			 partners under subsection (a)(2) agree to pay a portion of the non-Federal
			 share costs, provided in cash or in-kind, of the programs and activities
			 carried out under the grant.
					(2)Small state
			 guarantee
					(A)In
			 generalIn each fiscal year in which a grant is awarded under
			 this section, the Secretary of Education shall ensure that not less than 1
			 grant be awarded to a State with a population of less than 2,600,000 on the
			 date of enactment of this Act.
					(B)WaiverThe
			 Secretary of Education may waive the requirement under subparagraph (A) after
			 notifying Congress of such intention.
					(e)ApplicationsA State educational agency that desires to
			 receive a grant under this section shall submit an application to the Secretary
			 of Education at such time, in such manner, and containing such information as
			 the Secretary of Education may require. Each such application shall include a
			 description of—
				(1)how the State
			 educational agency will integrate engineering education into K–12 instruction
			 and curriculum through programs and activities described in subsections (f) and
			 (g); and
				(2)the benchmarks
			 developed under subsection (i).
				(f)Uses of
			 fundsA State educational
			 agency that receives a grant under this section shall use the grant funds to
			 pay the Federal share of carrying out the following programs and activities in
			 collaboration with the State’s partners under subsection (a)(2):
				(1)Implementing
			 challenging academic content standards, achievement standards, and curricula
			 frameworks that include engineering.
				(2)Developing new or
			 obtaining effective curricula in engineering education.
				(3)Designing and
			 implementing engineering education assessment items and tools.
				(4)Developing or
			 improving elementary and secondary teacher preservice, induction, and
			 professional development engineering and technology education programs,
			 including those that lead to a certificate or other credential in engineering
			 or technology education.
				(5)Recruiting
			 qualified teachers to provide engineering education for high-need local
			 educational agencies and high-need schools.
				(g)Other allowable
			 uses of fundsIn addition to carrying out the programs and
			 activities described in subsection (f), a State educational agency that
			 receives a grant under this section may use the grant funds for the
			 following:
				(1)Establishing
			 distance learning modules for teachers or students in engineering
			 education.
				(2)Creating online
			 engineering education tools that are widely accessible.
				(3)Investing in
			 after-school engineering education programs.
				(h)Technical
			 assistanceThe Secretary of
			 Education is authorized to reserve not more than 1 percent of the amounts
			 available to carry out this section to provide technical assistance, directly
			 or by grant or contract with nonprofit organizations with demonstrated
			 expertise in designing, implementing, or evaluating relevant programs, in order
			 to help State educational agencies prepare for, qualify for, apply for, and
			 maintain a grant under this section.
			(i)Benchmarks
				(1)BenchmarksEach
			 State educational agency desiring a grant under this section shall—
					(A)develop
			 quantifiable benchmarks for the activities supported under the grant, which
			 shall include increasing student achievement in science, technology,
			 engineering, and mathematics subjects, and may include—
						(i)increasing student
			 knowledge and competency of grade-appropriate engineering design skills;
						(ii)increasing the
			 number of students who are taught engineering education;
						(iii)increasing the
			 number of educators who are prepared to teach engineering education; and
						(iv)increasing the
			 number and diversity of students who plan to enroll in postsecondary
			 engineering courses and pursue an engineering degree; and
						(B)submit, as part of
			 the application under subsection (e), the benchmarks for approval to the
			 Secretary of Education in order to receive grant funds under this
			 section.
					(2)ReportsEach
			 State educational agency receiving a grant under this section shall—
					(A)annually measure
			 and report to the Secretary of Education the progress of the State educational
			 agency in achieving the benchmarks developed under paragraph (1); and
					(B)collect and report
			 data of those served by the grant relating to the student benchmarks,
			 disaggregated by race, ethnicity, gender, disability status, migrant status,
			 English proficiency, and status as economically disadvantaged, except that such
			 disaggregation shall not be required in a case in which the number of students
			 in a category is insufficient to yield statistically reliable information or
			 the results would reveal personally identifiable information about an
			 individual student.
					(3)GuidanceThe
			 Secretary of Education shall provide guidance regarding acceptable data sources
			 and methodologies for—
					(A)establishing
			 baselines and performance benchmarks; and
					(B)measuring progress
			 by State educational agencies receiving such grants.
					(j)Non-Federal
			 share; supplement, not supplant
				(1)Non-Federal
			 share
					(A)In
			 generalA State educational agency that receives a grant under
			 this section shall provide the non-Federal share of the costs of the programs
			 and activities described in subsections (f) and (g) that are carried out under
			 the grant. The amount of the non-Federal share under this section for a fiscal
			 year shall be not less than 50 percent. The non-Federal share may be in cash or
			 in-kind, and may be provided from local resources, contributions from private
			 organizations, contributions from the State’s partners under subsection (a)(2),
			 or a combination of such sources.
					(B)Financial
			 hardship waiverThe Secretary of Education may waive or reduce
			 the non-Federal share of a State educational agency that has submitted an
			 application for a grant under this section if the State educational agency
			 demonstrates a need for such waiver or reduction due to extreme financial
			 hardship.
					(2)Supplement, not
			 supplantGrant funds provided under this section shall be used to
			 supplement, and not supplant, any other Federal or State funds otherwise
			 available to carry out the activities described in this section.
				(k)Special
			 ruleIn the event a State
			 educational agency declines or does not submit an application under this
			 section, the Secretary of Education shall provide for another entity or a
			 consortium, with the capacity to carry out the activities under this section in
			 such State, to submit an application.
			(l)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for each of fiscal years 2014 and 2015.
			6.Research and
			 evaluations
			(a)In
			 generalThe Institute of Education Sciences shall support,
			 directly or through grants or contracts, research on engineering education and
			 evaluation of the grants awarded under this Act, including studies and
			 evaluations that—
				(1)assess the
			 effectiveness of the programs and activities carried out by each State
			 educational agency receiving a grant under section 5 in—
					(A)improving student
			 achievement in science, technology, engineering, and mathematics
			 subjects;
					(B)improving student
			 understanding of engineering;
					(C)enhancing
			 technology and engineering literacy of students;
					(D)increasing numbers
			 and diversity of students with science, technology, engineering, and
			 mathematics career aspirations; and
					(E)increasing the
			 supply of engineering and technology education teachers;
					(2)assess how the
			 programs and activities carried out by each State educational agency receiving
			 a grant under section 5 can be replicated by a variety of State educational
			 agencies and local educational agencies;
				(3)assess how the
			 programs and activities carried out by each State educational agency receiving
			 a grant under section 5 lead to students developing engineering design ideas,
			 practices and habits of mind over time, and the types of conditions necessary
			 to support these developments;
				(4)identify and
			 assess how science inquiry and mathematical reasoning can be connected to
			 engineering design in K–12 curricula and teacher professional development;
			 and
				(5)include any other
			 information or assessments the Secretary of Education may require.
				(b)DisseminationThe
			 Secretary of Education shall, based on the results of each evaluation completed
			 under subsection (a), disseminate information and analysis to the public, and
			 provide technical assistance to State educational agencies, on best practices
			 and promising innovations in the field of K–12 engineering education.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for fiscal year 2015.
			
